Title: To James Madison from William C. Garrard, 13 July 1814
From: Garrard, William C.
To: Madison, James


        
          Sir,
          Opelousas Louisiana july 13th 1814
        
        Be pleased to pardon the great liberty which I take in addressing you on the subject which nearest concerns me. I have been and am still applying to the navy department for a second Lieutenancy in the marine corps and take the present occasion to inform your excellency that I have been as well recommended as any other applicant for an office of a similar nature without wishing to cast the smalest degree of censure on the gentleman who so deservedly presides over that department. In my application I have been supported by the diferent political characters of our beloved nation—federalists as well as republicans have given me their support and still I am kept in the back ground, I am too young a man myself ever to have formed an opinion on political subjects but rest assured, Sir that I am well disposed towards my government and will on every occasion exert my self to further the wishes of a wise, a good and free people.
        My friends and kinsmen have all both in the state of Kentuckey and other plases turned out in defence of their country and Sir, I have a brother who was only fifteen years of age when the venerable governor Shelby marched in Cannada to the support of Genl. Harrison who was one among the first to tender his servises to that great and magnanimous soldier. I will now with your permission just give you the names of those persons by whom I have been assisted in trying to procure an office under the government of the head of the navy. Honble. Thos. B. Robertson, in congress from Louisiana Hon. J. Brown & E. Fromentin in dito from dito, Judge Bushrod Washington of Virginia my native state, Hon. G. M. Bibb in the Senate and the Hon. Robert Brent of washington city—the four first mentioned gentlemen have written to me that they had given me their aid some in person and others by letter, may I presume to hope Sir that you will authorize the so much desired appointment to be forwarded to me during the present recess of the Senate and At the same time forgive me for the anxiety I feel and which has forced me to adopt this method of endeavouring to obtain an office in the marine corps. With my best wishes for your health and prosperity and that of the nation over which you preside I have the honor to rema⟨in⟩ with great consideration and high r⟨espec⟩t yr obt svt
        
          Wm. C. Garrard
        
       